EXHIBIT 10.6


AWARD AGREEMENT
under the
SUNCOKE ENERGY, INC. LONG-TERM CASH INCENTIVE PLAN
This Award Agreement (the “Agreement”), is entered into as of
__________________, 2016, by and between SunCoke Energy, Inc. (“SunCoke”) and
__________________, an employee of SunCoke or one of its Affiliates (the
“Participant”).
W I T N E S S E T H:
WHEREAS, the SunCoke Energy, Inc. Long-Term Cash Incentive Plan (the “LTIP”) is
administered by the Compensation Committee (the “Committee”), and the Committee
has determined to grant to the Participant, pursuant to the terms and conditions
of the LTIP, an award (the “Award”), representing the opportunity to receive a
cash payment following the end of a Performance Period, with the payout of such
Award being conditioned upon the attainment of one or more Performance Goals
established by the Committee for the applicable Performance Period and the
Participant’s continued employment with SunCoke or one of its Affiliates.
NOW, THEREFORE, in consideration of these premises and the mutual promises of
each of the Parties herein contained, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
SunCoke and the Participant, each intending to be legally bound hereby, agree as
follows:
ARTICLE I
AWARD
1.1    Acceptance of Award. The Award is conditioned upon its acceptance by the
Participant in the space provided therefore at the end of this Agreement and the
return of an executed copy of this Agreement to Gary Yeaw, the Senior Vice
President Human Resources, no later than March 17, 2016.
1.2    Identifying Provisions. For purposes of this Agreement, the following
terms shall have the following respective meanings:
(a)    Participant:
(b)    Target Award: $_____
(c)    Performance Period: Three-year period ending on December 31, 2018
Any initially capitalized terms and phrases used in this Agreement but not
otherwise defined herein, shall have the respective meanings ascribed to them in
the LTIP.
1.3    Grant of Award. Subject to the terms and conditions of the LTIP and this
Agreement, the Participant is hereby granted the target Award set forth in
Section 1.2.


Page 1 of 1

--------------------------------------------------------------------------------






1.4    Adjustment, Vesting and Payment of Award.
(a)    Adjustment. The target Award shall be adjusted by the Committee after the
end of the Performance Period, based on the level of achievement of the
Performance Goal established with respect to the Performance Period as set forth
in the attached Exhibit A. The date that the Committee determines the level of
Performance Goal achievement applicable to the Award is the “Determination
Date”.
(b)    Vesting. Except as set forth in Section 1.5(a), (b) and (c) below, a
Participant shall become vested in his Award (as adjusted pursuant to (a) above)
if he remains in continuous employment with SunCoke or one of its Affiliates
until the Determination Date. An Award that does not vest shall be forfeited.
(c)    Payment. Except as set forth in Section 1.5(a) and (c) below, actual
payment for Award shall be made to the Participant within one month after the
Determination Date.
1.5    Termination of Employment.
(a)    Termination of Employment - In General. Upon termination of the
Participant’s employment with SunCoke and its Affiliates prior to the
Determination Date for any reason other than a Qualifying Termination or Just
Cause or due to death or permanent disability, the Participant’s target Award
shall remain outstanding and shall be adjusted at the end of the Performance
Period as described in Section 1.4(a). The Participant shall vest in a pro rata
portion of the adjusted Award determined by multiplying the Award by a fraction,
the numerator of which is the number of full months that have elapsed from the
beginning of the Performance Period to the employment termination date and the
denominator of which is the number of full months in the Performance Period. The
portion of the Participant’s Award that vests shall be paid in cash within one
month following the Determination Date, and the portion that does not vest shall
be forfeited.
(b)    Qualifying Termination of Employment. In the event of the Participant’s
Qualifying Termination prior to the Determination Date, the Participant’s
outstanding Award shall vest immediately at the higher of (i) the target level
or (ii) the actual performance level based on the Performance Goal calculated
from the beginning of the Performance Period to the end of the fiscal quarter
ending on or immediately prior to the date of the Change in Control, and shall
be paid in cash within one month following such Qualifying Termination.
(c)    Termination of Employment Due to Death or Permanent Disability. In the
event of the Participant’s termination of employment due to death or permanent
disability prior to the Determination Date, the Participant’s outstanding Award
shall not be adjusted pursuant to Section 1.4(a) above, but shall vest
immediately at the target level and be paid in cash within one month following
such termination of employment. For purposes of this Section 1.5(c), a
Participant shall have a “permanent disability” if he is found to be disabled,
under the terms of SunCoke’s long-term disability policy in effect at the time
of the Participant’s termination, due to such condition or if the Committee in
its discretion makes such determination.
(d)    In the event the Participant’s employment is terminated prior to the
Determination Date by SunCoke or an Affiliate for Just Cause, the Participant’s
Award shall be forfeited.


Page 2 of 2

--------------------------------------------------------------------------------






ARTICLE II    
GENERAL PROVISIONS
2.1    Effect of Plan; Construction. The entire text of the LTIP is expressly
incorporated herein by this reference and so forms a part of this Agreement. In
the event of any inconsistency or discrepancy between the provisions of the
Award covered by this Agreement and the terms and conditions of the LTIP under
which such Award is granted, the provisions in the LTIP shall govern and
prevail. The Award and this Agreement are each subject in all respects to, and
SunCoke and the Participant each hereby agree to be bound by, all of the terms
and conditions of the LTIP, as the same may have been amended from time to time
in accordance with its terms.
2.2    Tax Withholding. The payment of an Award under this Agreement shall be
net of any applicable federal, state, or local withholding taxes.
2.3    Administration. Pursuant to the LTIP, the Committee is vested with
conclusive authority to interpret and construe the LTIP, to adopt rules and
regulations for carrying out the LTIP, and to make determinations with respect
to all matters relating to this Agreement, the LTIP and Awards made pursuant
thereto. The authority to manage and control the operation and administration of
this Agreement shall be likewise vested in the Committee, and the Committee
shall have all powers with respect to this Agreement as it has with respect to
the LTIP. Any interpretation of this Agreement by the Committee, and any
decision made by the Committee with respect to this Agreement, shall be final
and binding.
2.4    Amendment. This Agreement may be amended in accordance with the terms of
the LTIP.
2.5    Captions. The captions at the beginning of each of the numbered Sections
and Articles herein are for reference purposes only and will have no legal force
or effect. Such captions will not be considered a part of this Agreement for
purposes of interpreting, construing or applying this Agreement and will not
define, limit, extend, explain or describe the scope or extent of this Agreement
or any of its terms and conditions.
2.6    Governing Law. The validity, construction, interpretation and effect of
this instrument shall be governed exclusively by and determined in accordance
with the law of the State of Delaware (without giving effect to the conflicts of
law principles thereof), except to the extent preempted by federal law, which
shall govern.
2.7    Notices. All notices, requests and demands to or upon the respective
parties hereto to be effective shall be in writing, by facsimile, by overnight
courier or by registered or certified mail, postage prepaid and return receipt
requested. Notices to SunCoke shall be deemed to have been duly given or made
upon actual receipt by SunCoke. Such communications shall be addressed and
directed to the parties listed below (except where this Agreement expressly
provides that it be directed to another) as follows, or to such other address or
recipient for a party as may be hereafter notified by such party hereunder:
(a)    If to SunCoke:        SunCoke Energy, Inc.
Compensation Committee of the Board of Directors
1011 Warrenville Road
Lisle, IL 60532
Attention: Corporate Secretary


Page 3 of 3

--------------------------------------------------------------------------------






(b)
If to the Participant:    To the address for the Participant as it appears on
SunCoke’s records.

2.8    Severability. If any provision hereof is found by a court of competent
jurisdiction to be prohibited or unenforceable, it shall, as to such
jurisdiction, be ineffective only to the extent of such prohibition or
unenforceability, and such prohibition or unenforceability shall not invalidate
the balance of such provision to the extent it is not prohibited or
unenforceable, nor invalidate the other provisions hereof.
2.9    Entire Agreement. This Agreement constitutes the entire understanding and
supersedes any and all other agreements, oral or written, between the parties
hereto, in respect of the subject matter of this Agreement and embodies the
entire understanding of the parties with respect to the subject matter hereof.
2.10    Forfeiture. The cash payment received in connection with the Award
granted pursuant to this Agreement constitutes incentive compensation. The
Participant agrees that any cash payment received with respect to the Award will
be subject to any clawback/forfeiture provisions applicable to SunCoke that are
required by any law in the future, including, without limitation, the Dodd-Frank
Wall Street Reform and Consumer Protection Act and/or any applicable
regulations.
* * *
IN WITNESS WHEREOF, this Agreement is delivered by the Company as of the ___ day
of ______ 2016.
 
SunCoke Energy, Inc.




By:                


Its:                
AGREED AND ACCEPTED:


Participant


               
Signature


               
Print Name


               
Date
 





Page 4 of 4

--------------------------------------------------------------------------------








SunCoke Energy, Inc.
Long Term Cash Incentive Plan
Award Agreement
Exhibit A


SunCoke 2016 - to 2018 Performance Goal
 
 
 
 
 
 
 
 
Threshold
Target
Maximum
 
 
Weight
0%
100%
200%
 
Average Pre-Tax Return on Invested Capital (2016 - 2018) Coke, Logistics and
Unallocated Corporate
100%
10.0%
13.0%
16.0%
 
Performance between threshold, target and maximum will be adjusted
proportionately
Multiplier: If the Committee determines that at any time during the Performance
Period the closing price of the Company’s common stock equaled or exceeded $9.00
on any 15 trading days, the Award as adjusted pursuant to the chart above shall
be multiplied by two (2), but shall be capped at 200% of the target Award.



At the end of the Performance Period (December 31, 2018), the target Award will
be multiplied by the performance payout percentage, which is based on the level
of attainment of the Performance Goal (including the Multiplier, if applicable)
for the Performance Period, subject to a maximum payment equal to 200% of the
target Award.


CH2\17836605.2


Page 5 of 5